DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 1/06/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 1/06/2021, have been fully considered.  
The rejection of claims under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claims.
Applicant traverses the rejection of claims under 35 U.S.C. 103(a) based primarily on McMahon et al (US 2004/0202765; of record).  In particular, Applicant first argues that “the concentration of iron disclosed by the primary reference McMahon, i.e., 1.2 mg/100 g, is less than the claimed 5 mg/100 g” (Applicant Arguments, Page 9).  However, as further argued by Applicant, “Lozoff at most shows that iron deficiency in infants was recognized in the art” by disclosing that “infants who did not receive supplemental iron had longer looking times on a visual recognition memory task” and so on, whereas “the claimed invention is based on the finding of an association of iron with myelination” (Applicant Arguments, Page 10).  As argued by Applicant, “even if the skilled artisan had attempted to optimize the concentration of iron, the skilled artisan would have had NO guidance from Lozoff
The argument is not found persuasive.  Significantly, Lozoff et al do suggest a role for iron in myelination, stating that “long-term effects of iron deficiency in infancy… [include] poorer cognitive, motor, and social-emotional function” which may be due to “effects of iron deficiency during brain development on neurometabolism, myelination, and neurotransmitter function” (Abstract), which Applicant acknowledges (see Applicant Arguments, Page 10: “Lozoff mentions myelination (e.g., Abstract)”).  Moreover, Lozoff et al further state, “[i]n the developing rat, iron deficiency has direct effects on myelin, including a decrease in myelin lipids and proteins.  Again, the effects appear to be long-lasting.  Rats that had been developmentally iron deficient still manifested myelin deficits at 6 months (adult-hood in the rat)” (Page 6).  And, furthermore, that “[i]n the available long-term follow-up studies of iron deficiency in the human infant, the findings that seem most tightly linked to alterations in myelination are slower conduction in the auditory and visual systems… The loss of myelin compaction could directly contribute to long-lasting, slower conduction for auditory potentials and VEPs.” (Page 8).  As such, it is MAINTAINED that it would have been obvious to optimize this specific nutrient to promote brain development via proper neurometabolism, myelination, and neurotransmitter function, with a reasonable expectation of success.  
Despite the foregoing, however, it is not even necessary that the prior art suggest modifying the amount of iron specifically to promote myelination since it would have been obvious to optimize the amount of iron as well as other nutrients in the formulation of McMahon et al simply to provide “a nutritionally complete formula that is suitable to support normal growth and development of infants and children” (Paragraph 0010).
Applicant next argues that none of the secondary references – which disclose the influence of breastfeeding and breast milk and, more specifically, sphingomyelin and sphingomyelin-McMahon et al to said infants (Applicant Arguments, Page 11).  The argument is not found persuasive.  As discussed in the previous basis of the rejection, MAINTAINED below:
As such, it would have been prima facie obvious to modify the formulation of McMahon et al to further include sphingomyelin for administration to a formula-fed human infant having a suboptimal de novo myelination trajectory (wherein a distance between equivalent and/or same measurement points on the formula fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%) to promote, support or optimize de novo myelination in said subject, with a reasonable expectation of success.  Specifically, based on Deoni et al, an ordinarily skilled artisan would have recognized that formula fed subjects (such as those receiving the formula of McMahon et al) may demonstrate suboptimal de novo myelination based on differences in VFM developmental trajectories compared to breastfed subjects, and deficiencies in brain development.  As such, in an effort to overcome such deficiencies in said infants, it would have been obvious to include sphingomyelin in the formulation of McMahon et al, which (as taught by Oshida et al and Shulman et al) “contributes to CNS myelination” and “the development of the brain and other tissues”, for administration to a subject in need thereof (i.e., a subject having a distance between equivalent and/or same measurement points on the formula fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%).

Next Applicant argues that the “references do not provide a reasonable expectation of success for the modification” (Applicant Arguments, Page 11).  Applicant is, however, reminded that obviousness does not require absolute predictability, only a reasonable expectation of success of obtaining similar properties.  In re O'Farrell, 853 F.2d 894 (Fed. Cir. 1988).  And it is MAINTAINED that, in view of the disclosure of the influence of breastfeeding and breast milk and, more specifically, sphingomyelin and sphingomyelin-containing infant formulas on CNS myelination and brain development, that one of ordinary skill in the art would have reasonably de novo myelination in an infant in need thereof.
Lastly, Applicant argues that the instantly claimed method provides “[n]ew and unexpected results… as detailed in the experimental data set forth in the examples of the specification.  For example, in Example 2, trajectories of longitudinal myelin development (de novo myelination) were calculated using repeated MWF data from children for whose infant formulas contained differing amounts of iron.  The results demonstrate the advantageous effect of the recited concentration of iron on de novo myelination” (Applicant Arguments, Page 13).
Turning to the Specification, Example 2 is extremely confusing.  Specifically, Example 2 refers to data obtained from infant formulas containing differing amounts of iron wherein the “composition of such formulas is reported below in Table 2”; however, there is no Table 2.  Furthermore, it is unclear whether the infants treated with the infant formulas comprising differing amounts of iron entailed infants “having a suboptimal de novo myelination trajectory, wherein a distance between equivalent and/or same measurement points on the formula fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%”.  Nevertheless, even assuming Example 2 intends to refer to Table 8 (which is present in the Specification), the data that infant formulas comprising 11.7 mg/100 g iron promote de novo myelination more than infant formulas comprising 8.42 mg/100 g iron cannot be considered unexpected considering that “iron deficiency has direct effects on myelin, including a decrease in myelin lipids and proteins” as taught by Lozoff et al.  
For all the foregoing reasons, the rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMahon et al (US 2004/0202765; of record) in view of Deoni et al (NeuroImage 82:77-86, 2013; of record), Oshida et al (Pediatric Research 53:589-593, 2003; of record), Shulman et al (US 2011/0294757; of record) and Lozoff et al (Nutr Rev 65:S34-S91, 2006; of record).
Instant claim 1 is drawn to a method for promoting, supporting or optimizing de novo myelination, said method comprising administering a synthetic nutritional composition (more specifically, an infant formula (claims 9 and 19)) comprising iron in an amount greater than 5 mg/100 g dry weight  (more specifically, 5 to 40 mg/100 g dry weight (claim 20)) – even more specifically, the composition further comprising calcium in an amount greater than 0.8 mg/100g dry weight (claim 4), sphingomyelin (claims 5-7 and 18), and vitamin B12, folic acid, arachidonic acid and docosahexaenoic acid (claim 18)) – to a formula-fed subject (more claim 2)) having a suboptimal de novo myelination trajectory, wherein a distance between equivalent and/or same measurement points on the formula fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%.
As thus summarized, the invention reads on claims 1-7, 9 and 18-20.
McMahon et al teach “[a] nutritionally complete infant formula” (Abstract) comprising 1.2 mg/100 ml (i.e., 1.2 mg/100 g) iron (Paragraph 0033, Table 8), for administration to an infant (Paragraph 0016), which is understood to entail a human infant, and which further comprises greater than 0.8 mg/100g dry weight calcium, as well as vitamin B12, folic acid, arachidonic acid and docosahexaenoic acid (Paragraph 0033, Table 8).
As such, the method of McMahon et al differs from the instantly claimed method in that:
(1) 	the infant formula of McMahon et al does not include sphingomyelin; and
(2)	 the amount of iron in the formula of McMahon et al is not greater than 5 mg/100 g dry weight (and between 5 to 40 mg/100 g dry weight).
Yet, as to (1): as taught by Deoni et al – who “investigate[d] the influence of breastfeeding and breast milk on… myelin development” (Page 78, Column 1) in “133 healthy male and female toddlers… approximately 10 months to 4 years of age” using the “mcDESPOT white matter imaging technique, which provides a quantitative measure of the myelin water fraction (VFM)” (Page 78, Column 2) – mean VFM developmental trajectories differed by an amount of 30.5% and 34.4% in formula-fed vs breastfed subjects
 However, as further taught by as taught by Oshida et al, “[h]uman milk contains sphingomyelin as a major component of the phospholipid fraction” and “dietary sphingomyelin contributes to CNS myelination” (Abstract).
And, as similarly taught by Shulman et al – disclosing sphingomyelin containing infant formulas (Abstract) – “[s]phingomyelin is… an important building block required by the infant for the development of the brain and other tissues” (Paragraph 0017). 
As such, it would have been prima facie obvious to modify the formulation of McMahon et al to further include sphingomyelin for administration to a formula-fed human infant having a suboptimal de novo myelination trajectory (wherein a distance between equivalent and/or same measurement points on the formula fed subject’s trajectory and the trajectory achieved in an exclusively breastfed subject during the first 3 months of life is higher than 50%) to promote, support or optimize de novo myelination in said subject, with a reasonable expectation of success.  Specifically, based on Deoni et al, an ordinarily skilled artisan would have recognized that formula fed subjects (such as those receiving the formula of McMahon et al) may demonstrate suboptimal de novo myelination based on differences in VFM developmental trajectories compared to breastfed subjects, and deficiencies in brain development.  As such, in an effort to overcome such deficiencies in said infants, it would have been obvious to include sphingomyelin in the formulation of McMahon et al, which (as taught by Oshida et al and Shulman et al) “contributes to CNS myelination
And, as to (2): at the outset, as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
Moreover, as taught by Lozoff et al, iron deficient infants exhibit “poorer cognitive, motor and social-emotional function, as well as persisting neurophysiologic differences” from preschool age to adolescence, in which “[p]otential mechanisms relate to effects of iron deficiency during brain development on neurometabolism, myelination, and neurotransmitter function” (Abstract).  Indeed, Lozoff et al identify studies that have shown “the effects of iron supplementation on mental functioning” as well as “motor benefits of iron supplementation” (Page 2).
As such, it would have been obvious to determine the optimal amount of iron to include in the formulation of McMahon et al.  It would have been obvious to do so in an effort to promote brain development via proper neurometabolism, myelination
Accordingly, instant claims 1-7, 9 and 18-20 are rejected as prima facie obvious.
Instant claim 8 is drawn to the method of claim 1 wherein the amounts of vitamin B12, sphingomyelin, folic acid, arachidonic acid and docosahexaenoic acid are provided.
For the same reasons as discussed above, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentration of each of vitamin B12, sphingomyelin, folic acid, arachidonic acid and docosahexaenoic acid to include in the formulation in order to best achieve the desired results.  
As such, instant claim 8 is also rejected as prima facie obvious.
Instant claim 10 is drawn to the method of claim 1 wherein cognitive function of the formula fed subject is optimized if the formula fed subject’s scores in a standardized neurodevelopmental test are less than one standard deviation different from that of the exclusively breastfed subject of a well-nourished mother.
As drafted, claim 10 does not recite any additional step(s) to the method of claim 1 and, as such, is rejected as prima facie obvious for the same reasons as applied to claim 1 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of EACH OF copending Application No’s 16/061,047, 16/061,063, 16/061,099, 16/061,104, 16/061,106, 16/061,111, 16/061,119 and 16/061,121 in view of Deoni et al (NeuroImage 82:77-86, 2013), Oshida et al (Pediatric Research 53:589-593, 2003; of record) and Shulman et al (US 2011/0294757; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the 16/061,xxx Applications are directed to methods of administering an infant formula comprising iron, sphingomyelin and other ingredients as instantly claimed.  It would have been obvious to administer the formulations to a subject to promote de novo myelination as instantly claimed with a reasonable expectation of success based further on Deoni et al, Oshida et al, and Shulman et al for the reasons discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611